       Case 19-11275        Doc 22      Filed 07/17/19 Entered 07/17/19 09:19:30                     Desc Main
                                           document Page 1 of 1
                                                                                                              BL9537064


                             IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE DISTRICT OF MASSACHUSETTS, BOSTON DIVISION
IN RE:                                           :        Chapter: 7
JOANNE N. LUNN                                   :
                                                 :
                                                 :
                                                 :        BANKRUPTCY NO: 19-11275




                  REQUEST OF CREDITOR PURSUANT TO BANKRUPTCY RULE 2002(g)
                               PROVIDING ADDRESS FOR SERVICE
                                        OF NOTICES

To the Clerk:

 1. This request is filed pursuant to Bankruptcy Rule 2002(g) for the purpose of ensuring that the creditor

listed below receives all notices required to be mailed under Bankruptcy Rule 2002 at the address below.

 2. The address to which all such notices should be sent and substituted for that of the creditor:


                                         Kohl's
                                         c/o Becket & Lee LLP
                                         PO Box 3001
                                         Malvern, PA 19355-0701


 3. Debtor may have scheduled account as: Kohl's.



                                             By: /s/ Sabari Mukherjee
                                                 Sabari Mukherjee, Claims Administrator
                                                 Becket & Lee LLP
                                                 POB 3001
                                                 Malvern, PA 19355-0701



                                                 Date:    07/17/2019
